Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 27, 2018                                                                        Stephen J. Markman,
                                                                                                  Chief Justice

  148981                                                                                     Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                        Justices

  v                                                         SC: 148981
                                                            COA: 319642
                                                            Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.

  ____________________________________/

         By order of May 25, 2018, this case was held in abeyance for People v Tucker
  (Docket No. 152798) and People v Snyder (Docket No. 153696). On the Court’s own
  motion, we VACATE our abeyance order of May 25, 2018. The application for leave to
  appeal the February 27, 2014 order of the Court of Appeals is again considered. We
  direct the Clerk to schedule oral argument on whether to grant the application or take
  other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order, addressing: (1) whether the requirements of the Sex Offenders Registration Act
  (SORA), MCL 28.721 et seq., amount to “punishment,” see People v Earl, 495 Mich. 33
  (2014), see also Does # 1-5 v Snyder, 834 F3d 696, 703-706 (CA 6, 2016), cert den sub
  nom Snyder v John Does # 1-5, 138 S. Ct. 55 (Oct 2, 2017); and (2) whether the
  defendant’s conviction pursuant to MCL 28.729 for failure to register under SORA is an
  ex post facto punishment, where the registry has been made public, and other
  requirements enacted, only after the defendant committed the listed offense that required
  him to register, US Const, art I, § 10; Const 1963, art 1, § 10. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Tucker (Docket No.
  152798) and People v Snyder (Docket No. 153696).
                                                                                                               2

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 27, 2018
       a0620
                                                                             Clerk